DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
	Claims 1, 4, 6-9, 11, 13-16 and 233-241 are pending, all of which have been considered on the merits. 

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 1, 4, 6-9, 11, 13-16, and 233-241 under 35 USC 112(a) as failing to comply with the enablement requirement:
	The rejection of record is withdrawn on the grounds that the claims now provide structural and functional limitations of the human embryonic stem cell-derived hemangio-colony forming cells created by the claimed method.  While the recited method steps are still broadly described, now that the desired end point cells (human embryonic stem cell-derived hemangio-colony forming cells ) are defined by both markers (at least two of CD61, integrin ß1 (CD29), and NF-E2) and function (ability to differentiate into hematopoietic and endothelial cells), the claims are limited to a scope which will result in a clearly defined cell type.  Based on the teachings of the specification, the artisan of ordinary skill would able to determine what specific culture steps (within the claim scope) will result in said cells.  While experimentation will be required, it no longer amounts to ‘undue experimentation’.

RE: Provisional NSDP over claims of co-pending application 16/690888:
	Applicants note the instant application is the earlier-filed of the two applications.  Applicants cite to MPEP 804(I)(B)(1)(b)(i) to request the provisional NSDP be dropped in the instant application (the earlier-filed) to permit allowance of the application.
	In response, as the provisional NSDP is the only remaining rejection at this time, the provisional rejection is withdrawn to permit allowance of the instant earlier-filed application. 

Allowable Subject Matter
	Claims 1, 4, 6-9, 11, 13-16 and 233-241 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633